t c memo united_states tax_court janet d reed petitioner v commissioner of internal revenue respondent docket no filed date thomas m herbert for petitioner susan e seabrook for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes year deficiency dollar_figure big_number big_number big_number big_number big_number additions to tax sec sec_6654 a sec_6653 dollar_figure big_number big_number big_number big_number big_number dollar_figure --- --- --- --- --- dollar_figure big_number big_number these determinations were reflected in two notices of deficiency one for years and the other for years and each dated date subsequent to the issuance of the notices of deficiency the docketing of this case and after the joinder_of_issues petitioner filed delinquent federal_income_tax returns for each of the years at issue the notices of deficiency were based on income items reported by third party sources and utilized the standard_deduction the delinquently filed returns incorporated the income adjustments determined by the notices of deficiency and reported income in excess of that contained in the notices of deficiency the returns also reported deductions not contemplated by the notices of deficiency upon review by respondent except for losses reported in schedules f the returns were accepted as filed petitioner orally sought leave to amend her petition to raise the issue of the schedule f losses via a conference call held on date respondent's counsel consented to the trying of this issue and the trial proceeded accordingly see rule b after respondent's acceptance of petitioner's tax returns the resulting tax deficiencies and additions to tax in dispute are as follows year deficiency additions to tax sec_6651 sec_6654 --- --- --- --- --- --- 1dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number these amounts do not take into account prepayment_credits in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively following concessions the sole unagreed matter concerns petitioner's entitlement to losses sustained from certain cattle- ranching business activities in this regard we must determine whether petitioner conducted these cattle-ranching business activities as a sole_proprietor or through spirit horse ranch inc during the years at issue all section references are to the internal_revenue_code as in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure petitioner agrees that except for the disallowance of the schedule f losses respondent's income adjustments in the notices of deficiency are correct at trial we found that the cattle-ranching activities were operated for profit findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in albuquerque new mexico cattle-ranching business spirit horse ranch inc spirit horse ranch was incorporated in new mexico on date the incorporation documents listed sonny jim james as president and petitioner as vice president secretary and treasurer spirit horse ranch operated under several different names during the years in issue spirit horse ranch was engaged in cattle-ranching activities located near grants new mexico the activities included the breeding of cattle as well as the sale of steers male calves for beef or roping the cattle grazed on land owned by the el morro valley land co el morro petitioner who was a licensed new mexico real_estate broker sold el morro's subdivisions and later became the majority stockholder and president of that company spirit horse ranch acquired parcels from el morro for its own use it maintained some improvements on the land including corrals a boxcar used for a shop and a tack room to store feed saddles and bridles petitioner also maintained three mobile homes on the ranch property one of which served as her personal_residence spirit horse ranch never issued any stock nor did spirit horse ranch ever file federal corporate_income_tax returns or new mexico corporate franchise tax reports spirit horse ranch maintained bank accounts with both united new mexico bank and ranchers state bank these bank accounts were used to pay the expenses of operating the ranch both petitioner and mr james were signatories on the bank accounts deposits into the accounts came solely from petitioner occasionally cash disbursements were made from the bank accounts to petitioner and mr james although more frequently to mr james petitioner maintained spirit horse ranch's books_and_records in addition she paid the bills and wrote the checks on date petitioner conveyed title in her personal_residence in albuquerque new mexico to spirit horse ranch title to that property was conveyed back to petitioner on date on date the albuquerque residence was again conveyed to spirit horse ranch petitioner's other business activities during the years in issue petitioner had ownership interests in several entities other than spirit horse ranch including red carpet realty inc red barn realty inc western escrow corp new mexico chemical corp and el morro valley land co some of these entities were s_corporations others were c corporations petitioner filed with the state of new mexico a statement of intent to dissolve some of these entities petitioner did not timely file federal corporate_income_tax returns for some of the entities even though she was aware of her obligation to do so request to grant spirit horse ranch s_corporation status retroactively on date petitioner's accountant wrote the internal_revenue_service center irs in austin texas requesting the irs to validate spirit horse ranch's invalid s_corporation_election for tax_year forward or in the alternative to validate the election for tax_year forward in pertinent part the letter states we have been engaged to file certain past due income_tax returns for janet d reed and to file certain past due income_tax returns for corporations owned by her including spirit horse ranch inc in the course of reviewing and reconstructing the past financial records of spirit horse ranch inc and from discussions with ms reed concerning her intent for the corporation it has been determined that spirit horse ranch inc should have been operated as an s_corporation under the new provisions of irs sec_1362 referenced above we are requesting that the irs validate the s_corporation_election for spirit horse ranch inc effective for the corporation's initial tax_year of date and for all years since that first year we feel that there is reasonable_cause to allow this validation of election based on a review of the corporate records it is unclear as to whether this form_2553 was ever filed with the irs or whether any acknowledgment of the s_corporation status was ever received from the irs if it was filed as stated above it was ms reed's intention to have spirit horse ranch inc be an s_corporation from it's sic inception in even though there is no evidence of a form_2553 being prepared until it is requested that the election as an s_corporation by spirit horse ranch inc effective for the calendar_year ending date be validated and the taxpayer be promptly notified of the decision in the alternative it is requested that the election be validated for the calendar_year ending date as shown on the form_2553 petitioner signed the letter acknowledging its content and accuracy as of the date of trial the irs had not responded to petitioner's request federal tax returns petitioner filed her through federal_income_tax returns in date petitioner's tax_return reported adjusted_gross_income of negative dollar_figure which included farm_losses from her cattle-ranching activities on schedule f profit or loss from farming of dollar_figure the tax_return reported adjusted_gross_income of negative dollar_figure which included farm_losses on schedule f of dollar_figure the tax_return reported adjusted_gross_income of dollar_figure which included farm_losses on schedule f of dollar_figure the tax_return reported adjusted_gross_income of dollar_figure which included farm_losses on schedule f of dollar_figure the tax_return reported adjusted_gross_income of dollar_figure which included farm_losses on schedule f of dollar_figure and the tax_return reported adjusted_gross_income of dollar_figure which included farm_losses on schedule f of dollar_figure opinion our task herein is to determine whether petitioner operated her cattle-ranching activities as a sole_proprietor or through spirit horse ranch during the years in issue if we decide that petitioner ran the business as a sole_proprietor then petitioner is entitled to deduct the losses from the cattle-ranching activities on her federal_income_tax returns petitioner contends that she formed spirit horse ranch in order to own the cattle ranch with mr james she reasons spirit horse ranch's corporate form should be disregarded because mr james failed to make capital contributions to the entity no stock was ever issued and no federal corporate_income_tax returns or new mexico franchise tax reports were ever filed additionally petitioner asserts that the only reason she used the corporate checking accounts was that she hated to pay money for checks and not use them generally a corporation organized for the purpose of carrying on business activity constitutes a separate taxable entity 319_us_436 292_us_435 once the taxpayer has elected to conduct his business affairs in corporate form the taxpayer must accept the tax disadvantages of that form 308_us_473 a taxpayer is not free to turn around and disclaim the business form he created in order to realize a loss as his individual loss 72_tc_105 see also barker v commissioner tcmemo_1993_280 an exception to these rules exists where the corporate form is a sham or unreal higgins v smith supra pincite whether a corporation is formed or not is a matter of state law however whether the corporate entity if found to exist should be disregarded for federal taxation purposes is a matter of federal_law 66_tc_710 under new mexico law the filing of the articles of incorporation is conclusive evidence that all conditions precedent to the existence of a corporation have been satisfied n m stat ann sec michie a corporation that has commenced business activity may dissolve voluntarily by written consent of the shareholders or by an act of the corporation id at secs and following the decision to dissolve the corporation a statement of intent to dissolve must be filed with the state id at sec and upon the filing of the statement of intent to dissolve the corporation must cease to carry on its business however its corporate existence continues to exist until a certificate of dissolution has been issued by the state id at sec petitioner formed spirit horse ranch as a new mexico corporation in and it continued to exist throughout all of the years in issue that entity owned real_property maintained bank accounts in its name and conducted a business activity for profit all of these factors indicate that spirit horse ranch was not a sham and had a business_purpose as well as a substantive business activity higgins v smith supra it is evident that petitioner did not dissolve spirit horse ranch pursuant to new mexico law she never filed a statement of intent to dissolve the corporation even though she may have desired no longer to use its form to be sure she admitted that she knew how to dissolve corporations and that she needed to do so further petitioner's failure to comply with the filing of biennial state franchise tax reports following the formation of a corporation does not cause the corporation's automatic cessation s uch non-compliance in the absence of a state forfeiture proceeding does not in anywise affect the legal existence of the corporation 250_f2d_429 10th cir affg 27_tc_137 finally it is clear that petitioner did not transfer the business_assets of spirit horse ranch to another entity spirit horse ranch retained the real_property underlying land improvements and mobile homes and the bank accounts during the years in issue see 47_tc_596 affd 400_f2d_584 9th cir 8_bta_375 see also 49_tc_508 cf 54_tc_584 estate of faris v commissioner tcmemo_1955_268 thus we conclude that the farming losses resulting from petitioner's cattle-ranching activities are those of spirit horse ranch a new mexico corporation and not that of petitioner consequently petitioner is not entitled to deduct those losses on her federal_income_tax returns for the years in issue to reflect the foregoing and the concessions of the parties decision will be entered under rule
